        Case 2:21-cv-01112-MJH Document 9 Filed 08/23/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH

B.P., A MINOR, BY AND THROUGH THEIR         )
PARENT, L.P.; C.L., A MINOR, BY AND         )
THROUGH THEIR PARENT, K.L.; O.D., A         )       2:21-CV-01112-MJH
MINOR, BY AND THROUGH THEIR                 )
PARENT, N.D.; R.J., A MINOR, BY AND         )
THROUGH THEIR PARENT, H.J.; L.H., A         )
MINOR, BY AND THROUGH THEIR                 )
PARENT,S.H.; O.P., A MINOR, BY AND          )
THROUGH THEIR PARENT, S.P.; E.H., A
                                            )
                                            )
MINOR, BY AND THROUGH THEIR
                                            )
PARENT, M.H.; L.S., A MINOR, BY AND         )
THROUGH THEIR PARENT, B.P.; G.E., A         )
MINOR, BY AND THROUGH THEIR                 )
PARENT, A.E.; M.B., A MINOR, BY AND         )
THROUGH THEIR PARENT, R.B.; AND G.A.,       )
A MINOR, BY AND THROUGH THEIR               )
PARENT, A.A., EACH A MINOR RESIDENT         )
OF THE NORTH ALLEGHENY SCHOOL               )
DISTRICT ATTENDING A NORTH                  )
ALLEGHENY SCHOOL DISTRICT SCHOOL            )
OR A PARENT OF THE SAME;                    )
                                            )
                                            )
            Plaintiffs,                     )
                                            )
      vs.                                   )
                                            )
NORTH ALLEGHENY SCHOOL DISTRICT, A          )
PENNSYLVANIA GOVERNMENTAL                   )
ENTITY; ANDREW CHOMOS, MARCIE               )
CROW, ELIZABETH BLACKBURN,                  )
RICHARD MCCLURE, SCOTT E. RUSSELL,          )
ALLYSON MINTON, KEVIN MAHLER,               )
ELIZABETH WERNER, SHANNON YEAKEL,           )
ALL INDIVIDUAL ELECTED OFFICIALS            )
SUED IN THEIR INDIVIDUAL CAPACITY           )
AND IN THEIR CAPACITY AS MEMBERS            )
OF THE NORTH ALLEGHENY SCHOOL               )
DISTRICT BOARD OF DIRECTORS, A              )
PENNSYLVANIA ELECTED LEGISLATIVE
                                            )
                                            )
BODY;                                       )
                                            )
            Defendants.                     )




                                        1
            Case 2:21-cv-01112-MJH Document 9 Filed 08/23/21 Page 2 of 4




        On August 23, 2021, the Court held a hearing on Plaintiffs’ Motion for a Temporary

Restraining Order. For the reasons stated on the record in open Court, the Court finds that good

cause exists for the issuance of a temporary restraining order because Plaintiffs are likely to

prevail on the merits of their procedural due process claim brought under the Fifth and

Fourteenth Amendments and because the facts demonstrate that Plaintiffs will suffer immediate

and irreparable injury if a temporary restraining order is not granted. More particularly, and

based on the record, the Court finds that:

    1. Defendants’ August 18, 2021 vote, “on whether to eliminate the universal masking

        requirement that had gone into effect upon the authority of Superintendent Dr. Friez,” 1

        occurred without any advance notice or sufficient hearing. (ECF No. 7, at 11).

    2. Plaintiffs are likely to suffer irreparable injury in light of the fact that the Defendants

        undertook said August 18, 2021 vote without proper notice and full opportunity for

        hearing, which impacts their procedural due process rights.

    3. A temporary restraining order will serve the public interest as well as the health, safety,

        and welfare of the school students in the district.

    4. The Plaintiffs are likely to succeed on the merits of their claim that Defendants violated

        their procedural due process rights.




1
 The parties did not provide the Court with minutes from the August 18, 2021 Special Meeting. In the
accompanying Brief the Plaintiffs refer to the vote as such.

                                                        2
          Case 2:21-cv-01112-MJH Document 9 Filed 08/23/21 Page 3 of 4




Therefore, the following order is hereby entered.



       AND NOW this 23rd day of August 2021, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiffs’ Motion for Temporary Restraining Order and be and hereby is

GRANTED as follows:

       1. Defendants are enjoined from implementing the result from the August 18, 2021

           Special Meeting decision upon the motion to vote on whether to eliminate the universal

           masking requirement at the August 18, 2021 Special Meeting.

       2. The effect of this Order maintains the status quo of the August 18, 2021, 2021-2022

           Health and Safety Plan Update, as presented by Dr. Friez, in accordance with the June

           16, 2021 Health and Safety Plan protocols. Said Plan update provides that the School

           District “will require face coverings indoors for students, staff and visitors for

           grades K-12 starting Monday, August 16.” (ECF No. 1-9 at p. 4).

       3. It is further ordered that Defendants shall immediately notify the affected public,

           student body, and staff regarding this Order.

       4. This Temporary Restraining Order shall remain in effect until further Order of Court

           or until further School Board Action that complies with all procedural requirements.

       5. IT IS FURTHER ORDERED that Plaintiffs shall place security (corporate surety

           bond, cash, certified check, or attorney’s check) in the amount of $500.00 with the

           Court, which is determined adequate for the payment of any damages any person may

           be entitled to recover as a result of an improper or wrongful restraint ordered. If the

           security posted is cash, certified check, or attorney’s check, the funds will be




                                                 3
  Case 2:21-cv-01112-MJH Document 9 Filed 08/23/21 Page 4 of 4




   deposited into the Court’s local Registry, where it will remain until further order by

   the Court.



DATED this 23rd day of August, 2021.


                                     BY THE COURT:



                                     MARILYN J. HORAN
                                     UNITED STATES DISTRICT COURT JUDGE




                                        4
